Title: To James Madison from Charles Pinckney, 24 January 1804
From: Pinckney, Charles
To: Madison, James



Sir,
Madrid 24 of January 1804.
I informed you in my last that having received your Dispatch of the 8th, November, & not hearing a single word from Mr. Monroe, I had communicated to the Secretary of State (Mr. Cevallos) the Ratification & exchange of Treaties, to which he replied in the manner mentioned in his Letter heretofore sent you, & of which a Duplicate is now inclosed. In consequence of his Letter & of yours of the 8th. November, I considered it my duty to see the French Ambassador as I have already informed you, who, in pursuance of Instructions from his Government, remonstrated strongly against the objections & Language said to have been held by the Marquis de Yrujo, and received from the Prince of Peace the most positive & unequivocal assurances that Louisiana would be quietly delivered to the French according to Treaty. I then saw the Prince of Peace myself, & hastened to transmit you the intelligence the same day by the Route of Lisbon. I have not yet seen the Protest said to have been made by the Marquis de Yrujo, nor the Treaty ceding Louisiana, nor can I hear where they are to be met with. In consequence however of the ticklish and critical state of things between England and Spain and well knowing that whenever Spain was convinced a war was inevitable She would prefer selling Florida to us to its falling as it must without an opposition into the hands of the British. I have considered it as proper to have many private conferences lately with the french embassador whose influence here (as you may suppose) is very great and the interest of whose nation it is that Florida Should never be occupied by their implacable foe. He informed me that his instructions were to give every aid to its coming into our hands—that things were extremely critical between England and Spain—that it was impossible to say what would be the result as the British Minister here was threatening this government exceedingly for making remitances of cash to Paris. That as I mentioned to you in my last—He had gone so far as to threaten to leave the country and that the prince of peace had strongly & firmly replied—he was free to do as he pleased—that in short he (“the french embassador”) had no doubt that the moment Spain was certain of war with England She would sell us the Floridas—indeed he went on to say, make yourselves easy on the Subject, Florida must and will be yours.
Hearing through Channels I could not doubt that Mr. Monroe was at present importantly occupied in forming new Commercial Arrangements with England—that it was uncertain whether he would come or not before Spring, particularly if at all embarrassed in his present negociations—I considered it my duty to write the Prince of Peace the inclosed Letter, (No. 1). Finding the situation of things becoming every day apparently more favorable to our views I proceeded to write the Letter (No. 2.) & then had an interview with him on Thursday, as he is the prime minister and mover here in every thing that is important. In this interview I pressed upon him every thing that is stated in these Letters, and in all my former communications upon these subjects, on which I have written Volumes to him, & added in the strongest terms the certainty of the loss of florida in case of a war with England and the policy of their now saving it by making it the means of settling all their differences with us, & of rivetting the affection of our Government & Countrymen in a manner not easily to be weakened hereafter. I stated to him our force, the extent of our Commerce & Commercial Marine, now fast treading on the heels of even England—that She & France well knew our importance, & were each anxious to keep us out of the others Scale—that any Disputes or serious differences between Spain & us, would be extremely embarrassing to France, as it was her Interest to see us friends, while England would rejoice at an event which she would consider as drawing after it in its consequences a Rupture between France & us—that Spain would get nothing by it, for could Great Britain but once see us fairly engaged, she would immediately strike at Spain also, and then the consequences would ensue, which I had so often detailed to him & Mr. Cevallos of an Union of force between England & the United States—that he well knew the innocence & Justice of our Government, & that it was neither their wish or mine to deceive him—that our requests & demands were honorable, & such as we had a right to expect & insist upon—that the Territories of His Majesty were so extensive & valuable in all parts of the world, & Florida of so little consequence either from its fertility or Population, that I was confident upon a cool & deliberate examination of the subject, he would of himself come forward & make me some propositions for the general arrangement of all our Concerns. He conversed much with me upon the subject, said he had stated the whole to His Majesty & asked me whether I would be at Aranjuez, the Sitio where the King now is, or in Madrid—to which I replied, “that I would make a point of being whereever he or Mr. Cevallos pleased, and in the way to hear & receive any propositions he thought proper to make.” He said, all official Communications would naturally come through the Secretary of State, from whom I would hear. I could not get any thing positive from him, but he appeared in this interview to attend very much to what I said—to be uncommonly serious and to hear of the cession of florida with less repugnance than formerly. In order to afford him every information respecting our Country, that I thought would give him a favorable impression of us, I had the President’s message translated into Spanish, & gave it to him, for which he was very thankful, & expressed his highest approbation of the wise, honorable & moderate Principles and opinions it contained in every part of it. I shall continue to have very frequent interviews with the french embassador and him as I begin now to be hopeful that all will yet end well. We must be moderate and patient—the game we are playing is not a trifling one and appears now to be more within our reach than ever. When I first arrived here, I found Spain at peace. She had lost but little by the War, and thinking the Peace likely to last, she was by no means content to acquiesce in our demands however just: she promised fair but whenever brought to the point flew off and endeavors to explain away. I obtained an agreement to arbitrate the losses arising from the Acts of Spaniards, but whatever she said or wrote the fact was, she never hitherto would consent to arbitrate the french Condemnations. The pains she took to ransack the United States for Lawyer’s opinions in support of her refusal must convince you of her anxiety & determination on this point. The truth was she was determined never to arbitrate them and those Lawyers opinions have strengthened her opinion that She ought not—the approaching war will probably render her a little more supple and the mixing the whole together in one general arrangemen⟨t⟩ will afford her pride (of which she has at least as much as her Situation entitles her to) an excellent opportunity to close it without appearing to yield from necessity. In order to be ready at a moments warning to seize circumstances as they occur I am preparing such an arrangement as will consistently with your Instructions embrace every thing. The french embassador has frequently repeated to me what I knew at the time that he came expressly hither from france to obtain the floridas for her at any rate that among other things he was directed to offer the dutchy of Parma in exchange and seemd to hint that it was owing to us who were then trying to make the same purchase that he had not got it—that had france retained louisiana from the extent of the sea coast, number of good harbours and the excellent situation of florida she would have been very anxious to possess it. I well knew we had been the means of Spain not parting with it to france; but as things were changed and we are now anxious to have their aid in procuring it I considered it as best to be silent and to urge his warm and active exertion in preparing and persuading Spain to do so. I have also writen to Mr Livingston to urge the french government to pursue & continue unremittingly their instructions to their ⟨e⟩mbassador here on this subject. I inclose you for your private inspection a copy of a Letter I wrote Mr. Livingston on the … of December. since which I have not heard from him. On perusing the inclosed Letters, those before sent, & a review of the whole business, I trust you will be convinced every thing has been done here that was possible to promote the views of our Government. The part we have to act in time of peace is a difficult one: their government is haughty, slow in its movements and extremely jealous and afraid of the United States. They suspect us of things of which I am sure we have not the most distant idea they think we look with a wishful eye to their rich but feeble dominions now in our neighborhood and this jealousy of us it has hitherto been the policy of other nations to increase and inflame. I have constantly done every thing in my power to remove it, & convince them of our Justice & Love of Peace. I shall continue to do so, and am sure the moment the war commences, our affairs here will become ⟨be⟩tter. I must however repeat to you my apprehension that the sum you have limited will be considered as too small after they have refused to exchange it for Parma and after they have seen the sum given for Louisiana and particularly if they have seen the report a committee of Congress lately published and a wo[r]k or preface to a work of Mr Ellicott on the same subject which I have heared of but have not seen. I fear the sum you mention will not be thought an equivalent: of this however you are the best Judge. I wrote you before, that it was important to know what was your opinion as to the limits of the new purchase.
I had made the application directed respecting the navigation of the Mobile, a copy of which I sent you, and had conferences with the Minister on the subject, in pursuance of your instructions. Upon, however, receiving an official Letter from Mr. Livingston & Mr. Monroe, informing me they considered West Florida as included in their purchase, I considered it as proper to say nothing farther on the subject of the Mobile until I heared from you, or Mr. Monroe arrived. I inclose you my letter to the Minister, stating the manner in which I had made the application.
In pursuance of what I mentioned in my last I applied to the Ambassadour of France & the Ministers of England & Denmark & Encargado of Sweden to write to their Consuls in Tripoli to use their influence to have Our Countrymen as well treated as possible & at the same time I requested the Ambassadour of France to authorise the French Consul to advance Two or Three thousand Dollars to procure some necessaries for them, if he found it requisite on Enquiry from Captain Baimbridge & the Officers. I wrote at the same time to Colonel Lear to inform him, that I had made this attempt to get a little money to them, in aid of his Exertions or in case of an accident to them & to request him to write me whenever he thought I could be useful to him on this or any other account & that although I was not authorised I was sure our Government would approve any thing that could be done to alleviate the sufferings of our brave but unfortunate Countrymen. I inclose you such letters &c. as I have since recieved respecting this unexpected & disagreeable Event.
The intelligence I sent you respecting the intention of this Government to order five Regiments to America consisting of six or eight thousand troops may still be repeated. It is said to be only a measure of precaution—that part of them are for Cuba—it is however doubted whether they will yet go at all & whether the English will permit them. The Packet Boat the Marquis de Yrujo dispatched express to the Government here had not returned at the date of my last letter from Cadiz but was expected soon to do so. We are anxiously waiting to hear from You here & to Know how things have gone at Orleans. I shall write again the next week & in the interim requesting you to present my affectionate respects to the President & compliments to our other friends I remain with sincere regard & Esteem Dear Sir Yours Truly
Charles Pinckney
 

   
   RC, two copies, and enclosures (DNA: RG 59, DD, Spain, vol. 6A); enclosure (DLC). First RC in a clerk’s hand, except as noted (see n. 17, below), signed by Pinckney. Italicized words are those encoded by Pinckney’s secretary and decoded interlinearly by Wagner; key not found. Second RC dated 23 Jan. 1804; in a clerk’s hand, except as noted (see n. 15, below), signed by Pinckney; marked triplicate. Also filed with the dispatch is a three-page Ms headed “Pinckneys letter of Jany 24th 1804 decyphered.” and consisting of the coded passages decoded in the hand of Daniel Brent. For surviving enclosures, see nn. 3, 7, 8, 10, 16, and 19.



   
   Letter not found, but see n. 5, below.



   
   See JM to Livingston, 9 Nov. 1803, and n.



   
   Pinckney enclosed a copy of Cevallos to Pinckney, 31 Dec. 1803 (2 pp.; in Spanish; docketed by Wagner as enclosed in Pinckney’s 24 Jan. 1804 dispatch; partially translated interlinearly by Wagner), in reply to Pinckney’s letter of 24 Dec. 1803. Cevallos said that he could add nothing to what he had stated to Pinckney and to what Yrujo had told the U.S. government concerning Spanish objections to the sale of Louisiana made by France after Napoleon had promised never to sell it Pinckney’s 24 Dec. 1803 letter has not been found, but a possible copy may be the undated, unaddressed, unsigned letter marked “(Duplicate.)” (4 pp.) filed following Pinckney to JM, 22 Feb. 1804 (DNA: RG 59, DD, Spain, vol. 6A), which refutes Spanish objections to the transfer of Louisiana to the U.S.



   
   See Pinckney to JM, 10 Jan. 1804. Filed with Pinckney’s 24 Jan. dispatch is a copy of Beurnonville to Pinckney, 17 Prairial an XI (6 June 1803) (2 pp.; in French), replying to Pinckney’s request for his aid in facilitating Spanish ratification of the Convention of 1802. Beurnonville asked to be informed of the contents of the convention, adding that he desired only harmony between the U.S. and Spain.



   
   Letter not found, but it was probably dated 12 Jan. 1804. In his 10 Jan. 1804 dispatch, which is his latest surviving letter, Pinckney mentions having an interview scheduled with Godoy for the following Thursday (12 Jan. 1804).



   
   Pinckney no doubt referred to the missing dispatch mentioned in n. 5, above. His 10 Jan. 1804 dispatch contains no report of John Hookham Frere’s threat to leave Madrid.



   
   Pinckney enclosed a copy of his 30 Dec. 1803 letter to Godoy (4 pp.; docketed by Wagner as enclosed in Pinckney’s 24 Jan. 1804 dispatch) notifying Godoy of the ratification of the Louisiana Purchase treaty and enclosing a copy of Hawkesbury to Rufus King approving the cession. He reiterated that when Monroe arrived they would jointly negotiate for Florida. He enclosed a copy of Jefferson’s message at the opening of Congress and referred Godoy to his previous arguments why Spain should pay U.S. claims and cede Florida to the U.S.



   
   Pinckney enclosed a copy of his 11 Jan. 1804 letter to Cevallos (7 pp.; marked “Number 2”; a note on the verso in Pinckney’s hand reads: “A Copy of this was also delivered to the Prince of Peace”; docketed by Wagner as enclosed in Pinckney’s 24 Jan. 1804 dispatch; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:616–17), in which he reported that Congress had passed laws enabling the U.S. to possess and govern Louisiana and that Claiborne and Wilkinson had been appointed as commissioners. He repeated the history of U.S. negotiations with Spain for Louisiana and gave reasons why Spain should not object to the cession. He asked Cevallos to present propositions dealing with the boundaries that would now exist between the U.S. and Spain. He argued that Spain should cede Florida to the U.S., pressed the issue of U.S. claims against Spain, and suggested submitting the claims to impartial arbitration, since the two countries could not agree on their validity.



   
   For the opinions of American lawyers on Spanish liability for French spoliations, see Pinckney to JM, 20 Nov. 1803, and n. 2 and Pinckney to JM, 2 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:260–69, 270 nn. 8 and 9).



   
   Ellipsis dots in RC. The enclosure was a copy of Pinckney to Livingston, 4 Dec. 1803, recapitulating the applications he had made to Spain for the cession of Florida; noting that the Spanish were “alarmed” at the cession of Louisiana to the U.S., as they disrelished U.S. proximity; commenting that with all its resources Spain would, under different rulers, play a greater part in European politics; and asking about the proposed invasion of Great Britain and Napoleon’s future war plans (DLC, filed at the end of 1804; 4 pp.; docketed: “[Private] / Copy of my Letter to Mr Livingston / Since this I have Written him again to send me a Copy of the Treaty he has between France & Spain made in 1762 or 3 first ceding Louisiana to Spain & for his proofs that the Perdigo or Perdido is or ought to be the real Boundary”).



   
   See Pinckney to JM, 12 Dec. 1803, and n. 5.



   
   In a 12 Feb. 1803 report, the committee to which was referred the original resolution appropriating funds for the purchase of New Orleans and East and West Florida stated, “West Florida is bounded on the North by the Mississippi Territory, from which it is separated by no natural boundary; on the East by the river Apalachicola which divides it from East Florida; on the West by the river Mississippi, and on the South by the Gulf of Mexico” (Report of the Committee, to Whom Was Referred on the 12th Ultimo, a Motion for Appropriation of Two Millions of Dollars, in Addition to the Sum Usually Appropriated, in Relation to the Intercourse between the United States and Foreign Nations [Washington, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5471], pp. 6–7).



   
   In the preface to his journal, which was printed after the Louisiana Purchase, Andrew Ellicott stated, “It does not appear by the cession of Louisiana to the United States, that we obtain the whole of both sides of the Mississippi.” Ellicott suggested that since the transfer of Louisiana to the U.S. split the territories of Spain on the Gulf of Mexico and offered the U.S. only a very narrow outlet for the vast trade coming from the southern and western U.S. settlements, it would be better for the U.S. to offer Spain the Louisiana lands west of the Mississippi in exchange for the two Floridas. This, he stated, “would prevent the commerce of a large extent of our country lying between the Mississippi, and Chattahocha rivers being put in jeopardy by the future regulations, or directions, of any foreign power” (Journal of Andrew Ellicott [Philadelphia, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4147], pp. vi–vii). For Ellicott’s description of the boundaries of Louisiana, see Yrujo to JM, 7 Mar. 1804.



   
   For Livingston and Monroe to Pinckney, 7 June 1803, informing Pinckney of their belief that West Florida was included in the Louisiana Purchase, see Monroe to JM, 20 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:206–11 and n. 9).



   
   The remainder of the second RC, written in Pinckney’s hand and dated 2 Feb. 1804, reads: “The intelligence I sent you in my two last is still sent me by so many different ways that I think it my duty to repeat that this Government have had it in intention to send out about five large & complete Regiments of their best Troops to America & one account is that these Troops are to be placed partly at Pensacola & partly at the River Bravo. I have had many conferences with the French Ambassadour & English Minister on this subject & am still hopeful that none will go, unless it may be some to relieve a part of the Garrison at the Havannah. While however the Troops are said to be under orders & may go to our Neighbourhood it is my duty to apprise You of it & this is the third time I have done so within the last fortnight. Some accounts say they are to go partly to Mexico & partly to Vera Cruz leaving some Detachments at Pensacola & the Havannah. But if they are suffered to go at all it is probable I shall know exactly where & inform you of it. The Prince of Peace says he knows nothing of these troops being under orders to embark & from this I am led to believe that whatever may have been their original intention it is probably now changed—but as this is not absolutely certain I send you the report as it stands at present. In about a fortnight more I shall be able I expect to send you some very important Intelligence respecting the future situation of Spain as it relates to the belligerent Powers” (italicized words are underlined in the RC).



   
   Pinckney enclosed a copy of his 1 Nov. 1802 application to Cevallos asking that U.S. citizens be allowed to navigate the Mobile River (2 pp.; docketed by Wagner as received in Pinckney’s 24 Jan. 1804 dispatch). For a description of the letter, see John Graham to JM, 29 Nov. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:156, 158 n. 1).



   
   The remainder of the first RC is in Pinckney’s hand.



   
   Enclosures not found. For Pinckney’s earlier report of the loss of the Philadelphia, see Pinckney to JM, 10 Jan. 1804.



   
   Apparently enclosed with the second RC were copies of Pinckney to Cevallos, 24 Oct. 1803 (3 pp.; marked “Original & Duplicate Via Cadiz”; docketed by Wagner as enclosed in Pinckney’s 23 Jan. 1804 dispatch), arguing that U.S. citizens at Buenos Aires had not violated regulations forbidding foreign trade with Spanish colonies, and Cevallos to Pinckney, 5 Oct. 1803 (3 pp.; in Spanish; marked “(Triplicate)” and “Original sent Via Bourdeaux Duplicate Via Cadiz & this Via Lisbon”; docketed by Wagner as received in Pinckney’s 23 Jan. 1804 dispatch), stating the reasons why Spain did not consider itself obliged to pay for French spoliations. Filed with the enclosures is a copy of a letter (4 pp.; in Spanish; unsigned; undated; addressee not indicated) reporting the revival of the 13 July 1771 royal order rescinding permission for foreign warships to enter Spanish ports.


